EXHIBIT 10.1 EMPLOYMENT AGREEMENT AS AMENDED AND RESTATED THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May25, 2009 (the “Effective Date”), is made on June22, 2009 between Massey Energy Company, a Delaware corporation (the “Company”), and Michael K. Snelling (the “Executive”) and amends and restates, and replaces, the Employment Agreement dated May25, 2009 between the Company and Executive in order to clarify certain terms and provisions thereof.This Agreement replaces and supersedes, as of the Effective Date, the employment agreement between the Company and the Executive effective as of the May25, 2006 and amended and restated on December23, 2008 (the “Original Agreement”). WITNESSETH: WHEREAS, Executive is a senior executive of the Company or one of its Subsidiaries (as defined in Section 25) and has made and is expected to continue to make major contributions to the short-term and long-term profitability, growth and financial strength of the Company; and WHEREAS, the Board of Directors of the Company (the “Board,” as defined in Section 25) recognized that, as is the case with many publicly held corporations, the possibility of a Change in Control (as defined in Section 25) exists and consequently entered into a Change in Control Severance Agreement dated May25, 2006 with the Executive, which the Company and the Executive amended and restated effective January1, 2009 (the “Change in Control Agreement”); and WHEREAS, the Board has determined that Executive should be provided with certain employment rights during his continued employment prior to the generally applicability of the Change in Control Agreement, as well as certain severance rights in the event his employment ends under circumstances where the Change in Control Agreement is inapplicable; and WHEREAS, the Board has determined that Executive will not be entitled to payments and benefits under this Agreement and the Change in Control Agreement with respect to the same set of circumstances and that it is desirable to provide for appropriate coordination, without duplication, of payment and benefit rights in the event Executive becomes entitled to payments or benefits pursuant to this Agreement and at the same time is entitled to payments and benefits under the Change in Control Agreement; and WHEREAS, in consideration of Executive’s continued employment with the Company, the Company desired to provide Executive with certain compensation and benefits set forth in this Agreement in order to ameliorate the financial and career impact on Executive in the event Executive’s employment with the Company is terminated for certain reasons prior to a Change in Control; and WHEREAS, the Company and the Executive now desire to replace the Original Agreement, effective as of the Effective Date. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements hereinafter set forth (including definitions of capitalized terms which are set forth in Section 25 and throughout this Agreement) and intending to be legally bound hereby, the Company and Executive agree as follows: 1. Employment. (a) Subject to the terms and conditions of this Agreement, the Company agrees to employ Executive during the term hereof as a senior executive of the Company or one of its Subsidiaries (as defined in Section 25). In such capacity, Executive shall report to such person as the President and Chief Executive Officer of the Company shall determine, and shall have the customary powers, responsibilities and authorities of executives holding such positions in corporations of the size, type and nature of the Company or Subsidiary which employs him, as it exists from time to time, and as are assigned by the President and Chief Executive Officer of the Company. (b) Subject to the terms and conditions of this Agreement, Executive hereby accepts such employment originally commencing as of the Effective Date and agrees, subject to any period of vacation and sick leave, to devote his full business time and efforts to the performance of services, duties and responsibilities in connection therewith. 2. Term of Agreement. (a) Regular Term.The term of this Agreement (the “Term”) commenced on the Effective Date and shall continue until May25, 2012. (b) Termination of Agreement Upon a Change in Control.Notwithstanding the foregoing, this Agreement shall automatically terminate if Executive is employed by the Company or any Subsidiary (as defined in Section 25) at the time a Change in Control occurs. 3. Compensation. (a) Salary. During the Term, the Company shall pay Executive a base salary (“Base Salary”) at an annual rate of $340,000 effective as of June 1, 2009(subject, however, Executive’s waiver, if any, in effect on the day before the Effective Date of part of his otherwise payable base salary for certain purposes, which waiver shall remain effective until revoked). Base Salary shall be payable in accordance with the ordinary payroll practices of the Company (but no less frequently than monthly).
